Case 0:20-cv-60006-RAR Document 17 Entered on FLSD Docket 03/10/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 20-cv-60006-RAR


  EMILIO PINERO,

                         Plaintiff,
  v.

  M & B, INC.,

                    Defendant.
  ________________________________/
                     REQUEST TO ENTER CLERK’S DEFAULT

  TO:    STEVEN M. LARIMORE CLERK
         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF FLORIDA

         Please enter default of Defendant, M & B, INC, pursuant to Rule 55(a) of the Federal

  Rules of Civil Procedure, for failure to plead or otherwise defend the above captioned action as

  fully appears from the Court file herein and from the attached affirmation of Lauren N.

  Wassenberg, Esq.


  Respectfully Submitted,



  s/ Lauren N Wassenberg
  LAUREN N. WASSENBERG, ESQ.
  Florida Bar No: 34083
  1825 NW Corporate Blvd, Suite P110
  Boca Raton, FL 33431
  Ph. (561) 571-0646
  	  

  	  

  	  

  	  
Case 0:20-cv-60006-RAR Document 17 Entered on FLSD Docket 03/10/2020 Page 2 of 2



                                       CERTIFICATE OF SERVICE

         I HEREBY certify that on this 10th day of March, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel or record or pro se parties identified on the

  Service List below in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronically Notices of Electronic Filing. Plaintiff further

  certifies that a copy of the enclosed was sent by e-mail to the Defendant.


  	     	      	     	      	        	     	     By: s/ Lauren Wassenberg
                                                        Lauren Wassenberg, Esq.
                                                        Florida Bar No.: 34083

  	  

  	  

  	  

  	  

  	  

  	  
